UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6052



LARRY CROSLAND,

                                             Petitioner - Appellant,

          versus

WILLIAM R. DAVIS, Warden; CHARLIE CONDON, At-
torney General of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CA-95-886-17BD)


Submitted:   July 25, 1996                 Decided:   August 14, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Larry Crosland, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition for habeas corpus relief, 28 U.S.C. § 2254

(1988), as amended by Antiterrorism and Effective Death Penalty Act
of 1996, Pub. L. No. 104-132, 110 Stat. 1217. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we deny a certificate of probable cause to appeal; to the

extent that a certificate of appealability is required, we deny
such a certificate. We dismiss the appeal on the reasoning of the
district court. Crosland v. Davis, No. CA-95-886-17BD (D.S.C.

Dec. 12, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2